Citation Nr: 0126889	
Decision Date: 11/30/01    Archive Date: 12/03/01

DOCKET NO.  97-34 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for seizures and 
blackouts.

2.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for a stomach/gastrointestinal disorder.

3.  Whether the veteran has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for a nasal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1948 to December 
1957.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent evidence of record showing seizures 
or blackouts within one year of the veteran's discharge or of 
any currently diagnosed seizure disorder or blackouts.

3.  In a June 1965 Board decision, the veteran's claim of 
entitlement to service connection for a gastric ulcer was 
denied on the basis that it was not the result of his service 
or proximately the result of his service-connected 
psychiatric disability.

4.  The evidence received since the June 1965 Board decision 
that denied service connection for gastric ulcer consists of 
evidence that is either cumulative or redundant or does not 
bear directly or substantially upon the specific matter under 
consideration and is so insignificant as to not warrant 
reconsideration of the merits of the claim on appeal.

5.  In a July 1992 Board decision, the veteran's claim of 
entitlement to service connection for a nasal disorder was 
denied on the basis that inservice complaints of nosebleeds 
and nasal congestion were acute and transitory and resolved 
without chronic residuals and there was no evidence of a 
current chronic nasal disorder.

6.  The evidence received since the July 1992 Board decision 
that denied service connection for a nasal disorder consists 
of evidence that is either cumulative or redundant or does 
not bear directly or substantially upon the specific matter 
under consideration and is so insignificant as to not warrant 
reconsideration of the merits of the claim on appeal.


CONCLUSIONS OF LAW

1.  A seizure disorder or blackouts were not incurred in or 
aggravated by military service or any other incident therein.  
38 U.S.C.A. §§ 1101, 1110, 1131, 1153 (West 1991); 5103, 
5103A, 5107 (West 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2001).

2.  The June 1965 Board decision that denied service 
connection for a gastric ulcer is final; new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for a 
stomach/gastrointestinal disorder.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).

3.  The July 1992 Board decision that denied service 
connection for a nasal disorder is final; new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for a nasal disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
appellant).

Following receipt of the veteran's claims, he has been sent 
correspondence and information concerning evidence needed to 
support his claims.  In particular, the veteran was notified 
of what evidence constituted new and material evidence to 
reopen his claim for service connection for a nasal condition 
in the copy of the October 1997 rating decision sent to him 
and in the Statement of the Case issued in November 1997, and 
the Supplemental Statements of the Case issued in July 1999 
and May 2001.  He was further advised of what constituted new 
and material evidence to reopen his claim for service 
connection for a gastrointestinal disorder in a January 1998 
letter.  He was again informed of the necessary evidence, as 
well as the evidence necessary for his claim for service 
connection for a seizure disorder in the copy of the July 
1999 rating decision sent to him and in the Statement of the 
Case issued in August 1999, and the Supplemental Statement of 
the Case issued in May 2001.  During his June 2001 Travel 
Board hearing before the undersigned Member, the veteran 
testified that all treatment for his claimed disabilities has 
been at VA facilities.  In July and October 2001, the veteran 
submitted additional VA treatment records.  His 
representative waived consideration of that evidence by the 
RO.  The Board finds that the veteran has been fully informed 
of what additional evidence and information is required with 
regard to his claims.  Since the veteran has not indicated 
that there is any further relevant evidence available, there 
is no reasonable possibility that any further assistance 
would aid him in substantiating his claims.  (See Dela Cruz 
v. Principi, No. 99-158 (U.S. Vet. App. Aug. 21, 2001)).

Service Connection for Seizures and Blackouts

Factual Background

Service medical records show that the veteran complained of 
dizziness and a head cold in November 1949 and was treated 
with nose drops.  There are no complaints, findings, 
treatment or diagnoses regarding any seizure disorder or 
blackouts.

An October 1967 VA psychiatric examination report notes the 
veteran's complaints of slight dizziness when stretching.  
There were no findings or diagnoses of either dizziness or 
seizures.

During his April 1968 personal hearing, the veteran testified 
that he had one or two episodes of dizziness in 1966.  He 
described the episodes as a momentary paralysis and 
equilibrium problem, but specifically denied blackouts.  

A June 1970 VA psychiatric examination report notes the 
veteran's complaints of dizziness, problems with his 
equilibrium and possible nocturnal seizures.  The examiner 
diagnosed chronic undifferentiated schizophrenic reaction and 
noted the veteran had somatic complaints and preoccupation.

VA treatment records, dating from November 1964 to September 
2001, indicate that the veteran complained of dizzy spells in 
June 1975.  His psychiatric medication was adjusted at that 
time.  Later treatment records show no complaints, findings, 
treatment or diagnoses associated with seizures or blackouts.  
A July 1999 electroencephalogram (EEG) impression was normal, 
alert, drowsing and sleeping state without any paroxysmal or 
focal features.  A multiple sleep latency test (MSLT) was 
mildly abnormal showing a borderline tendency to fall asleep 
with some evidence for apnea; however the veteran did not 
meet the criteria for a diagnosis of obstructive sleep apnea 
or periodic leg movement disorder.  It was noted that 
isolated sleep paralysis could be seen in healthy 
individuals.

During his June 2001 Travel Board hearing before the 
undersigned Member, the veteran testified that he was not 
treated for a seizure disorder or blackouts in service, but 
that he once blacked out in front of his whole squadron as a 
result of a nosebleed associated with a ruptured blood 
vessel.  He experienced periodic blackouts, dizzy spells and 
seizures (described as a paralysis) since that time.  He 
identified his first seizure as occurring in 1960 and 
testified that he was treated with Dilantin in either 1965 or 
1966.  He believed that recent tests revealed signs of 
abnormality related to his seizures and blackouts that were 
related to his schizophrenia.  He stated that physicians were 
reluctant to prescribe any medication for his symptoms. 

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2001).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F 3d 1039,1043 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage 10 Vet App. at 495.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to the symptomatology.  Id at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the inservice 
symptomatology depends on the nature of the disorder in 
question.  Id.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including epilepsies and other organic 
diseases of the nervous system).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

A review of all the evidence of record reveals that there is 
no competent medical evidence that the veteran currently has 
any diagnosed seizure or blackout disorder.  Service 
connection is not in order in the absence of any residuals or 
evidence of a disability currently.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, although 
the veteran claims current seizure and blackout disorder, 
there is no competent medical evidence of record showing any 
seizure disorder or blackouts within one year of his 
discharge or linking any such disabilities to his service or 
any incident therein.  His service medical records do 
indicate complaints of dizziness in November 1949.  However, 
the medical records also indicate that his symptoms were 
associated with a cold and there are no other associated 
complaints, findings, treatment or diagnoses.  Although he 
believes that he currently has a seizure or blackout disorder 
as a result of service, he is not competent to provide 
evidence that requires medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for seizures and blackouts.  38 C.F.R. §§ 3.303, 
3.307, 3.309.

New and Material Evidence for service connection for a 
stomach/gastrointestinal disorder and for a nasal disorder

Factual Background

In June 1965, the Board denied the veteran's claim of 
entitlement to service connection for a gastric ulcer.  The 
evidence before the Board at the time of the June 1965 
decision consisted of service medical records, and private 
and VA treatment records.  The veteran's service medical 
records showed no evidence of any relevant complaints, 
findings, treatment or diagnoses.  He was subsequently 
diagnosed with a large gastric ulcer at Paterson General 
Hospital in October 1964.  In November 1964, he was 
transferred to a VA hospital, where he underwent a subtotal 
gastric resection.  He made an uneventful recovery and was 
released from the hospital in January 1965.  

The Board denied the veteran's claim for service connection 
for a gastric ulcer in June 1965, finding that it was not the 
result of his service or proximately the result of his 
service-connected psychiatric disability.  

In April 1990, the veteran submitted a claim of entitlement 
to service connection for residuals of a nose injury.  The 
Board denied the veteran's claim in July 1992, finding that 
inservice complaints of nosebleeds and nasal congestion were 
acute and transitory and that there was no current chronic 
nasal disorder.  The evidence before the Board at the time of 
the July 1992 decision consisted of service medical records, 
and private and VA treatment records.  The evidence also 
included the veteran's testimony at an April 1968 personal 
hearing; however, he did not testify regarding his gastric 
ulcer or a nasal disorder.  Service medical records indicate 
that the veteran had a stuffy nose in September 1952 due to 
an upper respiratory infection and complained of nosebleeds 
every time he washed his face in September 1953.  The 
diagnosis was superficial blood vessel.  There were no 
subsequent complaints, findings, treatment or diagnoses 
relating to any nasal disorder.  

VA treatment records, dating from November 1964 to November 
1990, show no complaints, findings, treatment or diagnoses 
regarding a nasal disorder.  A VA psychiatric examination, 
conducted in October 1967, notes the veteran's statement that 
his stomach was good, but that he experienced slight nausea 
and discomfort when overeating or when eating very sweet 
foods.  There were no accompanying physical findings.  A June 
1970 VA psychiatric examination reveals the veteran's 
complaints of a burning sensation in his nose, without actual 
nosebleeds and slight irritation in the pit of his stomach.  
The diagnosis was chronic undifferentiated schizophrenic 
reaction and it was noted that he had somatic complaints and 
preoccupation.  

In February 1993, the veteran attempted to reopen his claim 
for service connection for a nasal disorder.  The RO advised 
him in an August 1993 letter that new and material evidence 
was required to reopen his claim.  In March 1996, the veteran 
submitted a letter that was construed to be a motion for 
reconsideration of the Board's July 1992 decision.  In 
December 1996, the Board notified him that his motion for 
reconsideration had been denied.  

The veteran again attempted to reopen his claims for service 
connection for a nasal disorder in February 1997 and for 
service connection for a stomach/gastrointestinal disorder in 
November 1997.  In October 1997 and July 1999 rating 
decisions, the RO found that the veteran had failed to submit 
new and material evidence to reopen his claims for a nasal 
disorder and gastrointestinal disorder respectively, and this 
appeal followed.

Evidence submitted after the June 1965 and July 1992 Board 
decisions, includes the aforementioned VA treatment records, 
dating to November 1990, and subsequent VA treatment records 
dating from January 1993 to September 2001, the veteran's 
written statement, received in January 1998 and the veteran's 
testimony given at a June 2001 Travel Board hearing before 
the undersigned Member.

VA treatment records, dating from January 1993 to September 
2001, show frequent reference to the veteran's 1965 subtotal 
gastrectomy and peptic ulcer disease, as well as his 
resultant vitamin B12 deficiency.  A July 1999 progress note 
indicates that the veteran's gastrointestinal symptoms of 
burning had greatly improved with the use of Ranitidine.  He 
was frequently seen for follow-up of unrelated chest pain and 
pressure, diagnosed as atypical angina.

In his January 1998 written statement, the veteran indicated 
that he was hospitalized briefly at a private facility in 
October and November 1964 before being transferred to a VA 
facility for treatment of a severe ulcer.  He further 
recounted that he had an intense nosebleed in service as a 
result of ruptured tissue.  He reported to sick call at the 
time.  He further reported subsequent recurrent symptoms.  

During his June 2001 Travel Board hearing, the veteran 
testified that he was not treated for gastrointestinal 
symptoms during service or within one year of his discharge 
from service.  He did recount inservice treatment for a nasal 
disorder in 1953.  At that time, he had sudden onset 
nosebleeds and would awaken in the mornings with his 
pillowcase "caked" with blood.  He was sent to the 
dispensary where he was told he had a ruptured tissue and was 
treated with Aspirin.  He was first treated for 
gastrointestinal symptoms in 1964.  He denied that any 
physician had connected his gastrointestinal symptoms to his 
service or his service-connected disability.  With regard to 
his nosebleeds, the veteran indicated that they recurred in 
the early 1980's, but that he did not have a current 
diagnosis for any nasal disorder.  

Analysis

Given that the Board's 1965 and 1992 decisions are final, 
they are not subject to revision in the absence of a showing 
of clear and unmistakable error.  Furthermore, the claims may 
not be reopened and allowed and claims based upon the same 
factual basis may not be considered. 38 U.S.C.A. § 7104.

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration which is neither cumulative nor redundant and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, Hodge stressed that under the 
regulation new evidence that was not likely to convince the 
Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").  

The Board finds that the VA and private treatment records, as 
well as the veteran's personal statement and testimony, 
submitted after the June 1965 Board decision are not so 
significant that they must be considered in order to fairly 
decide the merits of the claims.  The additional records are 
cumulative of the evidence noted at the time of the June 1965 
Board decision that showed treatment in late 1964 and early 
1965 for a gastric ulcer.  This evidence was considered at 
the time of the June 1965 Board decision.  Although the 
veteran has submitted credible evidence of subsequent 
treatment, the objective medical evidence of record shows no 
evidence that he had any gastrointestinal complaints at any 
time during his service or within one year of his discharge 
from service.  Nor does the evidence show that his current 
gastrointestinal disorder is proximately due to his service-
connected disability.  The veteran' s own statements and 
testimony regarding the etiology of his current 
gastrointestinal disorder are not probative as he is not 
shown to have the medical expertise sufficient to render an 
opinion as to what is essentially a question of medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Likewise, the Board finds that the VA and private treatment 
records, as well as the veteran's personal statement and 
testimony, submitted after the July 1992 Board decision are 
not so significant that they must be considered in order to 
fairly decide the merits of the claim for service connection 
for a nasal disorder.  The additional records are cumulative 
of the evidence noted at the time of the July 1992 Board 
decision that showed treatment in September 1953 for a 
nosebleed and no subsequent complaints, findings, treatment 
or diagnoses.  This evidence was considered at the time of 
the July 1992 Board decision.  As noted previously, service 
connection is not in order in the absence of any residuals or 
evidence of a disability currently.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The veteran' s own 
statements and testimony regarding the etiology of his 
current complaints of a nasal disorder are not probative as 
he is not shown to have the medical expertise sufficient to 
render an opinion as to what is essentially a question of 
medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

As the evidence received since the June 1965 and July 1992 
Board decisions to deny service connection for 
gastrointestinal and nasal disorders is not new and material, 
the claims for service connection for gastrointestinal and 
nasal disorders are not reopened.


ORDER

Service connection for seizures and blackouts is denied.

New and material evidence sufficient to reopen the claims of 
service connection for a stomach/gastrointestinal disorder 
and for a nasal disorder, not having been submitted, the 
claims are not reopened.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

